Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 20, 2017                                                                                   Stephen J. Markman,
                                                                                                                Chief Justice

  156051                                                                                                   Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                          Kurtis T. Wilder
  PEOPLE OF THE STATE OF MICHIGAN,                                                                  Elizabeth T. Clement,
            Plaintiff-Appellee,                                                                                      Justices

  v                                                              SC: 156051
                                                                 COA: 336817
                                                                 Grand Traverse CC: 16-012412-FC
  CHARESE LOUISE ARNOLD,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the May 11, 2017 order
  of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Court of Appeals for
  consideration as on leave granted.

        WILDER, J., did not participate because he was on the Court of Appeals panel.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 20, 2017
           t1213
                                                                              Clerk